PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/993,671
Filing Date: 31 May 2018
Appellant(s): FUJI ELECTRIC CO., LTD.



__________________
Steven M. Rabin
Reg. No. 29,102
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 13, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 103 for being unpatentable over NAKAMURA et al. (US Pub. No. 2014/0141585) in view of HSIEH (US. Pub. No. 2011/0079844) and HOSHI et al. (US. Pub. No. 2017/0084699). 

(2) Response to Argument
(1) The Rejection of Claim 1
(i) Rejection Should Be sustained, because Examiner Correctly Shown in His Finding of Relevant Teaching of the Prior Art 
 (a) NAKAMURA teach or suggest the claimed first semiconductor region including an upper first semiconductor region and a lower first semiconductor region in which the upper first semiconductor region has a width that is wider than that of the lower first semiconductor region. 

Appellant argues: 

Claim 1 recites in part:
a first semiconductor region of the first semiconductor type that is selectively provided in the second semiconductor layer, that is constituted by an upper first semiconductor region and a lower first semiconductor region in which the upper first semiconductor region has a width that is wider than that of the lower first semiconductor region, and that has an impurity concentration that is higher than that of the semiconductor substrate. (emphasis added)
Appellant correctly recognizes that the width of the lower first semiconductor region 6c-1 is equal to the thickness of the mask 106c, which is 0.1 µm. 
However, for the width of the upper first semiconductor region 6-1, Appellant incorrectly asserted: NAKAMURA does not disclose the thickness of the first mask 106a, then added, it may be naturally expected that the first mask 106a has a thickness that is the same as the thickness of the second and third masks 106b, 106c. 
Clearly, this is an incorrect assumption. Although the upper region 6-1 is formed using the first mask 106a. However, the thickness of the first mask 106a does not determine the width of the upper first semiconductor region 6-1. Rather, the thickness of second mask 110c, as shown in FIGs. 3, 9, or 22, is used to form the width of the upper first semiconductor region 6-1.
NAKAMURA, Paragraph [0165], teaches: “[A]lot of constituent members in Embodiment 5 shown in FIG. 25 are the same as those in Embodiment 4 shown in FIG. 18”. 
The only different between Embodiment 4 and Embodiment 5 is the lower source regions 6c are connected to source extension 6b.  
NAKAMURA, paragraph [0158], teaches: “[S]uccesively, an SiO2 film is formed again on the whole surface wafer by plasma CVD. On this occasion the thickness of the SiO2 film need to be selected so that the thickness (lateral length) of a second mask 110c which will be formed on a side wall surface of each opening portion in the first mask 106a is a predetermined thickness, for example, 0.2 µm. Then the SiO2 film is etched anisotropically on whole surface of the wafer until the bottom of each first trench 10a is exposed.”.
This second mask 110c, 0.2 µm thick, is used to form the upper first semiconductor region 6a-1 and 6b-1, as shown in FIGs. 23-24. 
The second mask 110, for it intended purpose is consistently shown to have the thickness of 0.2 µm, throughout the disclosure. 

    PNG
    media_image2.png
    525
    584
    media_image2.png
    Greyscale

NAKAMURA, paragraph [0170], teaches: “Although FIG. 27 show an example in which the second mask 106b is formed only on the sidewall surface of each first opening portion in the first mask 106a, the second mask need not be limited thereto, like the second mask 110c in Embodiment 4.”  
Which means the second mask 110c or 106b can be used interchangeably. 
     
    PNG
    media_image3.png
    424
    436
    media_image3.png
    Greyscale

Since the width of the upper first semiconductor region 6-1 (6a, 6b) is determined by the thickness, 0.2 µm, of the second mask 110c and the width of the lower first semiconductor region 6c-1 is determined by the thickness, 0.1 µm, of the third mask 106c, therefore, the limitation “in which the upper first semiconductor region has a width that is wider than that of the lower first semiconductor region” is met. 
(b) Claim 1 is Obvious Over NAKAMURA and HSIEH 
Appellant states:
Claim 1 further recites in part:
a first electrode that is flat and completely covers the semiconductor substrate, that is constituted by a Ni film provided on the semiconductor substrate and a Ti film provided on the Ni film, and that contacts the first semiconductor region, the second semiconductor layer, and the barrier metal layer. (emphasis added)
The Examiner equated resistance-reduction layer 326 of HSIEH to the claimed first electrode, and stated that NAKAMURA can be modified by HSIEH. Specifically, the Examiner stated that NAKAMURA can be modified to have the HSIEH’s resistance-reduction layer 326, which is flat on the substrate. 
That is, as shown in FIG. 25 of NAKAMURA above, the source electrode 23 is embedded in the first trench 10a in order to widely contact the surface of the source contact region 6a in NAKAMURA. In other words, it is necessary for NAKAMURA to embed the source electrode 23 in the first trench 10a. Thus, it is not possible for NAKAMURA to have the source electrode 23 that is flat on the substrate (emphasis added). 
Appellant erroneously equates the “source electrode pad 23” of NAKAMURA for the claimed “first electrode”. Since electrode 23 of NAKAMURA is the “source electrode pad”.
 Applicant then concludes: “Thus, it is not possible for NAKAMURA to have the source electrode 23 that is flat on the substrate”.
Apparently, Appellant claimed one thing then argues something else. 
Claim 1 recites: “a first electrode that is flat and completely covers the semiconductor substrate, that is constituted by a Ni film provided on the semiconductor substrate and a Ti film  provided on the Ni film, and that contacts the first semiconductor region, the second semiconductor layer, and the barrier metal layer; a source electrode pad containing Al-Si provided on the first electrode”.
According to the limitations above, the “first electrode” is layer 28, that is constituted by a Ni film (26) provided on the semiconductor substrate (1) and a Ti film (27) provided on the Ni film (26).
  
    PNG
    media_image4.png
    807
    783
    media_image4.png
    Greyscale

Regarding the “first electrode” and the “source electrode pad”, NAKAMURA, paragraph [0162], teaches: “[I]n the following process, for example, a nickel film and a titanium film (hence, two layers of the first electrode) are formed successively by sputtering and patterned in the same manner as in the SiC trench gate type MOSFET according to the related art... Heat treatment, formation and patterning of an aluminum film or the like (hence, source electrode pad) and a rear surface process …”.
From the description above, the semiconductor device of NAKAMURA does not have “a barrier metal layer selectively provided only in the trench”, as clearly indicated in the Office Action. 
That is why the “first electrode” of NAKAMURA is not “flat”. 
However, HSIEH teaches a similar semiconductor device including: 1) a barrier metal layer containing Ti (322) and selectively provided only in the trench and disposed on and in contact with the interlayer insulating film (306) so as to substantially completely cover the inter layer insulating film (306); 2) a first electrode that is flat (326) and completely covers the semiconductor substrate, … and that contacts …, and the barrier metal layer;”. (See FIG. 3 below).
According to HSIEH, since the “barrier metal layer” is provided only in the trench, the “first electrode” (326) subsequently formed on the “barrier metal layer” is flat.          

    PNG
    media_image5.png
    592
    698
    media_image5.png
    Greyscale

The limitation “a first electrode that is flat” is met. 

(b) HSIEH Explicitly Teaches or Suggest the Claimed First Electrode 
Appellant argues: 
[H]owever, since HSIEH needs to have the P++ heavily-doped contact region 308 between the N+ source region 312 and the resistance-reduction layer 326, the resistance-reduction layer 326 does not contact the N+ source region 312. Accordingly, the resistance-reduction layer 326 of HSIEH does not correspond to the claimed first electrode, and thus HSIEH does not teach or suggest the claimed first electrode.
However, the term “contacts” of claim 1 does not limit to physical contact. The term “contact” includes electrical contact. Note that, the limitation: “that contacts the first semiconductor region, the second semiconductor layer and the barrier metal layer”.
In the same reasoning as the Appellant, as shown in the instant invention, FIG. 1, the “first electrode that is flat” (28) has never been in (physical) contact with “the second semiconductor layer” (16). The “first electrode that is flat” (28) also required the P+ heavily-doped contact region 18 to “contact” the “the second semiconductor layer” (16).
Therefore, the “resistance-reduction layer 326” of HSIEH clearly meets the claimed “first electrode that is flat …, and that contacts the first semiconductor region, the second semiconductor layer, and the barrier metal layer”.  
(ii) Rejection Should Be Sustained, because Examiner Has Established a Prima Facie Case of Obviousness   
Appellant argues: 
On the contrary, the Applicant’s specification states as follows: [0037]...While use of a tungsten (W) plug may circumvent these problems, W has high resistivity and therefore, ON resistance may increase. 
As explained above, HSIEH has an object of its invention similar to that of the Applicant’s invention. However, HSIEH and the claimed invention specify different ways to achieve their respective objects. This is because HSIEH’s invention can be achieved with the W plug, but would sacrifice the low contact resistance. 
On the contrary, as stated the above paragraphs 0035, 0038, 0044 and 0045 of | NAKAMURA, NAKAMURA is directed to a semiconductor device with the low on-state-resistance. Thus, it is impossible for NAKAMURA to physically have HSIEH’s flat first electrode, i.e., the W plug 324, since if NAKAMURA were to be modified by HSIEH to have the W plug 324, such W plug would make it impossible for NAKAMURA to have the low on-state-resistance, rendering NAKAMURA unsatisfactory for its intended purpose.
Accordingly, the Examiner’s reasoning of his rejection fails to establish a prima facies case of obviousness. 
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which applicant relies (i.e., to use (W) plug or not to use (W) plug) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since using (W) plug or not using (W) plug is not required by claim 1, an argument regarding (W) plug or anything related therewith is immaterial for the rejection of claim 1. 
Moreover, as discussed above, NAKAMURA and HSIEH clearly teach a semiconductor device comprising the features of claim 1 including: 
1) a barrier metal layer containing Ti (322) selectively provided only in the trench and disposed on and in direct contact with the interlayer insulating film (306) so as to substantially completely cover the interlayer insulating film (306);
2) a first electrode that is flat and completely covers that semiconductor substrate.  

Appellant further argues: 
The features recited in claim 1 are neither taught by HOSHI, nor would they otherwise “have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.”
However, Appellant has never identified what feature(s) or limitation(s) of claim 1 that HOSHI does not teaches. 
All limitations are met. The prima facie case of obviousness has been established. 
The rejection of claim 1 for being unpatentable over NAKAMURA, HSIEH and HOSHI should be sustained.
(2) The Rejection of Claims 2, 4, 8 and 9
Appellant does not separately argue about the patentability of dependent claims 2, 4, 8 and 9.
Therefore, the rejection of the dependent claims 2, 4, 8 and 9 for depending on the rejected independent claim 1 should be sustained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANH D MAI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                               
                                                                                                                                                                         /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.